Citation Nr: 1809561	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a disability manifested by memory loss and balance problems.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971, October 1977 to October 1979, and from September 1980 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the Board in November 2016.

The issue of entitlement to service connection for a disability manifested by memory loss and balance problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously denied in June 2002 and January 2007 rating decisions.  The Veteran did not appeal the decisions and they are therefore final.

2.  Evidence added to the record since the January 2007 denial is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's PTSD was caused or aggravated by his active service.

CONCLUSIONS OF LAW

1.  The June 2002 and January 2007 rating decisions that denied service connection for PTSD are final.  38 U.S.C. § 7104 (b) (2012); 38. C.F.R. § 20.1104 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108  (2012); 38 C.F.R. § 3.156 (a)(2017).

3.  The requirements for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  At the time of the last final denial, there was no medical nexus in support the Veteran's claim.  Since the Veteran filed his claim to reopen, a July 2011 VA examiner concluded that the Veteran's PTSD was related to his service.  Thus, because an element of service connection necessary to support the claim has since been shown, new and material evidence has been received, and the claim is therefore reopened.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), service connection may also be established by showing continuity of symptoms. 38 C.F.R. § 3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

The Veteran contends that his current PTSD was caused or aggravated by a number of stressors in service, to include causalities that occurred while he served aboard the USS America and when he was sexually assaulted.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  In addition, a medical opinion may be used to corroborate a personal assault stressor.  Menegassi v. Shinseki, 683 F.3d 1379 (Fed. Cir. 2011). 

The Board has weighed two VA opinions that have been obtained on the matter, and finds that the evidence is at least in equipoise.  Thus, when affording the benefit of the doubt in the Veteran's favor, service connection for PTSD is warranted.

Specifically, in July 2011, a VA examiner interviewed the Veteran and reviewed the claims file, and concluded that the Veteran's PTSD was related, in part, to the reported in-services stressor of being sexually attacked by two shipmates who subsequently threatened him to remain silent of the event.  The VA examiner determined that the Veteran was a reliable historian when describing the in-service stressor, and determined that his PTSD was in part based upon this event.  The Board notes that the VA examiner's conclusion is consistent with the record.  The Veteran has consistently reported the details of the assault for over a decade both in statements to the VA and on VA examination.  He has also reported that he was afraid of his assailants, and that fear was the reason why it took so many years to speak up about the trauma.

The Board notes that in January 2007, a VA examiner determined that the Veteran's account of the sexual assault in service lacked credibility, and that the Veteran did not suffer from PTSD related to the contended assault.  The examiner explained that the dates of the reported assault were not entirely accurate, the Veteran could not give details as to the port where the assault occurred, and he could not remember if there were two or three assailants.  The examiner also believed that it was strange that the Veteran re-enlisted two more times following the assault.  The Veteran had also reported a childhood history of abuse, and the examiner concluded that the Veteran had a pre-existing impetus for later alcohol abuse and depression due to that pre-existing history.

The Board finds that the 2011 VA opinion weighing in the Veteran's favor is more persuasive than the 2007 VA opinion.  For one, the 2007 examiner did not explain why a lack of exact detail was necessary to determine that the stressor occurred.  The Board also note that a pre-existing impetus for later depression does not impact the underlying question of whether the Veteran suffers from a current disability related to service.  Given the above, the Board finds that the benefit of the doubt favors the Veteran in this case, and thus, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran contends that he suffers from a disability that consists of memory loss and balance problems, and possibly Parkinson's disease, that began in service or was caused by exposure to herbicides in service.

While the history for the USS America does not reflect that the ship docked in Vietnam or traveled in the inland waterways of Vietnam, the Veteran contends that he docked in Vietnam for a few weeks.  In order to fully develop the Veteran's claim, the RO should clarify whether the USS America docked in Vietnam.

The Veteran's service treatment records reflect that in 1983, the Veteran complained of passing out and feeling dizzy and faint.  He was assessed to suffer from 'rule out electrolyte imbalance, drug intake, cannot rule out alcohol syndrome or malingering.'  After experiencing another episode, the assessment was 'suspected mild hypoglycemia with possible somatic dysfunction.'  At the time, the Veteran reported that his legs had given out.  Post-service VA treatment records reflect that in May 2016, the Veteran was assessed for ongoing dizziness, light-headedness, and fainting episodes.  Testing had not shown an etiology for the Veteran's symptoms, and he was thought to suffer from 'orthostatic syncope, neurocardiogenic verses secondary to autonomic dysfunction.'  Given the symptoms in service and symptoms in the VA treatment records, the Board finds that a VA examination should be obtained to determine the etiology of the Veteran's current syncope or other related disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service agency to verify whether the USS America docked in Vietnam or served in the inland waterways of Vietnam between June 1970 and November 1970.

2.  Schedule the Veteran for a VA examination to determine the etiology of his memory loss and balance problems.  The examiner should review the claims file.  The examiner should provide an explanation for the opinions reached.

a)  Does the Veteran suffer from Parkinson's disease?  Identify the Veteran's current diagnosis manifested by balance problems, fainting, and memory loss.

b)  Is it at least as likely as not (within a 50 percent probability or greater) that any currently demonstrated disability manifested by balance problems, fainting, and memory loss, was etiologically related to the instances that occurred in 1983 while in service, when the Veteran complained of passing out and feeling dizzy and faint, and was assessed to suffer from 'rule out electrolyte imbalance, drug intake, cannot rule out alcohol syndrome or malingering,' and 'suspected mild hypoglycemia with possible somatic dysfunction?'  

c)  Is it at least as likely as not (within a 50 percent probability or greater) that any currently demonstrated disability manifested by balance problems, fainting, and memory loss, was etiologically related to exposure to herbicides in service?

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


